DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2021 has been entered.
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 09/20/2021.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2016-062751, filed on 03/25/2016.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/14/2018,  and 02/17/2021 were filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable by Ferguson, JR. et al. US 20130245456 A1 "Ferguson" and further in view of Kaneko et al. US 5386819 A “Kaneko”, Ince et al. US 20060184037 A1 “Ince” and Eyama US 20170295326 A1 "Eyama".
In regard to claim 1, Ferguson discloses “An image analysis apparatus, comprising:” (“A non-invasive system for determining blood flow distribution in a region of interest the system comprising: […] a data processing circuit configured to evaluate the temporal variation of the pixel intensities in the at least two acquired speckle images to generate a laser speckle contrast imaging (LSCI) image […]” [Claim 18]. Considering that this system contains a data processing circuit that can evaluate (i.e. analyze) the pixel intensities in speckle images, under broadest reasonable interpretation, this non-invasive system constitutes an image analysis apparatus.);
“a light source […] the light source is configured to irradiate an imaging object with laser light within an exposure time for the imaging object […]” (“a coherent light source configured to illuminate a region of interest of a subject” [Claim 18]. Furthermore, Ferguson discloses that “In some embodiments, the coherent light sources may be provided by a laser configured to illuminate the region of interest” [0139]. Therefore, the system involves irradiating an imaging object with a laser light. Furthermore, Ferguson discloses “the method including illuminating a region of interest in the heart with a coherent 
“the laser having a specific wavelength”, (“The laser 2120 produces a beam having a wavelength of from about 600 nm to about 1100 nm in some embodiments. During the experiment, the laser beam produced by the laser 2120 is used to illuminate the region of interest with substantially constant intensity with the FOV of the imaging unit” [0167]. Additionally, Ferguson discloses that “The laser unit 120 may have light output at a fixed or variable wavelength from about 600 nm to about 1100 nm” [0120]. Since the laser can illuminate the region of interest with a substantially constant intensity and the output can be at a fixed or variable wavelength from about 600 nm to about 1100 nm, under broadest reasonable interpretation, the laser light has a specific wavelength.);
“an imaging optical system configured to execute an imaging operation to capture a speckle image based on: the modulation of the intensity of the laser light, and scattered light from the imaging object irradiated with the laser light” (“a camera in communication with the coherent light source that is configured to sequentially acquire at least two speckle images of the region of interest, wherein acquisition of the at least two speckle images is synchronized with motion of the heart of the subject” [Claim 18]. Furthermore, Ferguson discloses “The image capture module 352 may be configured to sequentially acquire at least two speckle images of the region of interest during a fixed time period” [0135]. Therefore, since the image capture module 352 and the camera are capable of acquiring at least two speckle images and the camera is in communication with the coherent light source, under broadest 
Furthermore, in regard to capturing a speckle image based on the modulation of the intensity of the laser light, Ferguson discloses “The laser may have a fixed or variable wavelength of from about 600 nm to about 1100nm. The laser may generate a laser beam having a substantially constant intensity within a field-of-view (FOV) of an imaging unit” [0017]. In this case, under broadest reasonable interpretation, even a substantially constant intensity of laser light still constitutes modulation of the intensity of laser light being used to irradiate the imaging object. Since the laser may have a variable wavelength and the laser may generate a laser beam that has a substantially constant intensity, under broadest reasonable interpretation, the speckle images can be acquired based on the modulation of the intensity of the laser light. 
Additionally, in regard to the speckle image being based on scattered light from the imaging object irradiated with the laser light, Ferguson discloses “Due to the coherence among the scattered light from different parts of the illuminated region of the imaged object, the intensity of the scattered light arriving at a detecting element of an imaging sensor depends on the relative spatial relation among the different parts. The dependency leads to a "speckle" appearance of the acquired image since intensity of scattered light having an optical wavelength of from about 200 nm to about 2000 nm can vary quickly over a small spatial domain with a size of about 10 cm” [0128]. Therefore, the detecting element (i.e. the camera and/or the image capture module), is able to detect the intensity of the scattered light from different parts of the illuminated region of the imaged object.);
“second circuitry configured to: acquire a synchronization signal […] synchronize an irradiation time of the irradiation by the light source with a time of the capture of the speckle image by the imaging optical system, wherein the irradiation time is synchronized with the time of the capture of the speckle image based on the synchronization signal […]” (“As illustrated in FIG. 1, the system 100 includes a 
 “analyze the speckle image captured by the imaging optical system” (“a data processing circuit configured to evaluate the temporal variation of the pixel intensities in the at least two acquired speckle images to generate a laser speckle contrast imaging (LSCI) image, determine distribution of blood flow speed in the principal vessels and quantify perfusion distribution in tissue in the region of interest in the 
Ferguson does not disclose “the modulator configured to modulate intensity of the laser light emitted by the light source” or that the circuitry is configured to acquire a synchronization signal “from the imaging optical system”.
Kaneko disclose “the modulator is configured to modulate intensity of the laser light emitted by the light source […] based on the modulation of the intensity of the laser light” (“In this apparatus, emitted light of the light source 141 is modulated by the light modulator 142 and is radiated to the examined object 143” [Column 11, Lines 30-32]. Therefore, the apparatus includes a modulator. Furthermore in regard to laser light, Kaneko discloses “In this system, a beam-like pulse light is radiated to the sample 122 from the laser 121 and the transmitted and scattered light having passed through the sample 122 are received by the optical fiber bundle 124 through the pinhole 123” [Column 8, Lines 59-63]. Therefore, under broadest reasonable interpretation the light modulator 142 is capable of modulating the intensity of the laser light used to radiate the examined object 143.); and 
that the second circuitry is configured to acquire a synchronization signal “from the imaging optical system” (“The light having passed through this examined object 143 is detected by the detector 144 and the component synchronized in phase with the modulation by said light modulator 142 of the output of said detector 144 is extracted. A transmitted image, for example, of the examined object 143 is determined by using the component extracted by said synchronous detector 145 in the signal processing apparatus 146” [Column 11, Lines 32-40]. In order for the light to have passed through the examined object 143, the laser light had to have been emitted from the light source and have passed 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the apparatus of Ferguson so as to include the modulator and the synchronization signal from the imaging optical system as disclosed in Kaneko in order to allow the user to control the intensity of light that is emitted to the subject and to perform data collection with the light source and the operation of the imaging optical system simultaneously. Depending on the quality of images it may be necessary to modify the intensity at which laser light is emitted to the patient. For example, if the light intensity was low, then the images obtained may not be of sufficient resolution to distinguish specific characteristics. Being able to modulate the intensity of the laser light would allow the physician to obtain improved images with which an analysis of the patient can be conducted. Furthermore, by performing data collection and the operation of the imaging optical system at the same 
The combination of Ferguson and Kaneko does not disclose that the second circuitry is configured to “output the synchronization signal to the modulator in the light source, wherein the modulator in the light source is further configured to receive the synchronization signal acquired from the imaging optical system”.
Ince discloses that the second circuitry is configured to “output the synchronization signal to the modulator in the light source, wherein the modulator in the light source is further configured to receive the synchronization signal acquired from the imaging optical system […] received by the modulator” (“Any of the embodiments of the imaging systems and methods discussed herein may also include pulsed lighting systems and techniques to enhance the output quality of elements of the system such as the resolution of video output images. FIG. 28 shows a block diagram of an embodiment of an imaging system 600A similar to the imaging system 600 shown in FIG. 24. Imaging system 600A includes synchronized pulsed lighting controlled by controller 900. The synchronized pulsed lighting may be used for imaging a substrate, such as a biological substrate including skin, blood vessels, internal organs of the like, in order to observe or analyze biological metrics such as microcirculation within a structure” [0150]. In this case, in order for the imaging system to emit a synchronized pulsed lighting to image the substrate, under broadest reasonable interpretation, the controller 900 had to have output a synchronization signal to the modulator in the light source as disclosed in Yamamoto. Furthermore, Ince discloses “The controller 900 may include a processor configured to accept video synchronization data 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Ferguson and Kaneko so as to include the circuitry being configured to output the synchronization signal as disclosed in Ince in order to allow the modulator manipulate the light intensity at the same time (i.e. irradiation time) as an imaging system is obtaining image data. By outputting the synchronization signal to the modulator in the light source, the light source can be triggered simultaneously with the collection of other imaging data (i.e. such as video data) of the subject. Obtaining this data at the same time would allow the user to compare the data obtained in two imaging modalities. Combining the prior art elements according to known techniques would yield the predictable result of synchronizing the irradiation of light by the light source with the capture of images by the imaging system.
The combination of Ferguson, Kaneko and Ince does not discloses “first circuitry configured to change exposure time for the imaging object, wherein the exposure time for the imaging object is set to extend over two frames”.
Eyama discloses “first circuitry configured to change exposure time for the imaging object, wherein the exposure time for the imaging object is set to extend over two frames” (“Also, according to a second aspect of the present technology, there is provided an imaging device that includes: an image processing device, including an image sensor configured to output an image signal of a subject, an 
Furthermore, Eyama discloses “The exposure control unit 112 controls an exposure time in the image sensor 200” [0036] and “an exposure control unit configured to control the timing from exposure start to exposure stop of an image sensor outputting an image signal of a subject and alternately repeat a first frame in which an exposure time is set to a predetermined first exposure time and a second frame in which the exposure time is set to a second exposure time linger than the first exposure time” [0007]. Additionally, Eyama discloses “FIG. 6 is a diagram illustrating a relation between a frame and an exposure time according to the first embodiment of the present technology. […] Here, the short exposure time is referred to as a first exposure time and the long exposure time is referred to as a second exposure time. […] In addition, the exposure control unit 112 rewrites setting of the above-described reset timing and switches the first and second exposure times when a frame is switched” [0047]. As shown in FIG. 6, the infrared light irradiation band occurs during both the first exposure time (i.e. corresponding to Frame F) and the second exposure time (i.e. corresponding to the Frame F+1). Therefore, since the exposure control unit 112 controls an exposure time by alternately repeating first and second exposure times and the infrared light irradiation period occurs during both the first and second exposure times (i.e. as shown in FIG. 6) under broadest reasonable interpretation, the exposure time for the imaging object is set (i.e. by the exposure control unit) to extend over two frames.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Ferguson, Kaneko and Ince so as to include the 
In regard to claim 5, due to its dependence on claim 3 and consequently claim 1, this claim inherits the references disclosed therein. That being said, the combination of Ferguson, Kaneko, Yamamoto and Ince does not disclose “wherein the imaging optical system includes a rolling shutter system”.
Eyama disclose “wherein the imaging optical system includes a rolling shutter system” (“The exposure control unit 112 controls an exposure time in the image sensor 200” [0036]. As established previously the exposure control unit is within the imaging device (i.e. the imaging optical system). In regard to a rolling shutter system, Eyama discloses “The image sensor 200 according to the first embodiment of the present technology is a CMOS image sensor and performs an operation in accordance with a rolling shutter technique. The rolling shutter technique is a technique in which a series of operations of resetting, exposure and reading are sequentially performed line by line, as illustrated in FIG. 5” [0046]. In order to perform a rolling shutter technique, a rolling shutter system has to be present. Furthermore, Eyama discloses “Also, the image sensor 200 sets an exposure time by causing a period from reading to subsequent reading in one line to be constant and controlling the timing from exposure start to exposure stop. This is equivalent to control of the timing from resetting to reading in FIG. 5. This control is performed by the exposure control unit 112” [0046]. Thus the image 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Ferguson, Kaneko, Yamamoto and Ince so as to include the exposure control unit as disclosed in Eyama in order to limit the amount of laser light exposure emitted to the subject. By having an exposure control unit to limit the exposure time in the imaging sensor, the imaging sensor only measures the laser light scattered by the subject between the exposure start and stop times. Prolonged exposure to laser light has the potential to damage tissue. In order to avoid potential complications to the patient it is important to limit the amount of exposure that the patient experiences. A rolling shutter system is one of a finite number of exposure control systems that can be utilized in an optical system therefore it would be obvious to include a rolling shutter system within the image analysis apparatus. Combining the prior art elements according to known techniques would yield the predictable result of synchronizing operation of the light source and the imaging optical system for a controlled exposure time with a rolling shutter system.  
In regard to claim 6, due to its dependence on claim 4, this claim inherits the references disclosed therein. That being said, the combination of Ferguson, Kaneko, Yamamoto and Ince does not explicitly disclose “wherein the exposure time for the imaging object is one of equal to or less than 32.2 ms”.
Eyama discloses “wherein the exposure time for the imaging object is one of equal to or less than 32.2 ms” (“As these periods, for example, the first exposure time (Ts) can be set to 16 ms, the second exposure time (Tl) can be set to 32 ms, the first infrared light irradiation period (Tis) can be set to 8 ms, and the second infrared light irradiation period (Til) can be set to 8 ms” [0049]. In this case, during a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Ferguson, Kaneko, Yamamoto and Ince so as to include the exposure time as disclosed in Eyama in order to limit the amount of laser light exposure emitted to the subject. By having an exposure control unit to limit the exposure time in the imaging sensor, the imaging sensor only measures the laser light scattered by the subject between the exposure start and stop times. Prolonged exposure to laser light has the potential to damage tissue. In order to avoid potential complications to the patient, it is important to limit the amount of exposure that the patient experiences. Limiting the exposure time to 32.2 ms or less would reduce the potential for complications to the patient.
In regard to claim 8, Ferguson discloses “An image analysis method, comprising:” (“A non-invasive method for determining blood flow distribution in a region of interest, the method comprising: […] electronically processing the at least two acquired speckle images based on the temporal variation of the pixel intensities in the at least two acquired speckle images to generate a laser speckle contrast imaging (LSCI image, determine distribution of blood flow speed in principle vessels and quantify perfusion distribution in tissue in the region of interest from the LSCI image” [Claim 1]. Considering that the non-invasive method involves processing the speckle images to generate a LSCI image which is used to determine the distribution of blood glow speed, under broadest reasonable interpretation, the non-invasive method constitutes an image analysis method.);
“of irradiating, by the light source, an imaging object with the laser light within an exposure time for the imaging object […]” (“illuminating a region of interest of a subject with a coherent light source” 
“the laser light having a specific wavelength” (“The laser 2120 produces a beam having a wavelength of from about 600 nm to about 1100 nm in some embodiments. During the experiment, the laser beam produced by the laser 2120 is used to illuminate the region of interest with substantially constant intensity with the FOV of the imaging unit” [0167]. Additionally, Ferguson discloses that “The laser unit 120 may have light output at a fixed or variable wavelength from about 600 nm to about 1100 nm” [0120]. Since the laser can illuminate the region of interest with a substantially constant intensity and the output can be at a fixed or variable wavelength from about 600 nm to about 1100 nm, under broadest reasonable interpretation, the laser has a controlled wavelength.);
“executing, by an imaging optical system, an imaging operation to capture a speckle image based on: the modulation of the intensity of the laser light; scattered light from the imaging object irradiated with the laser light” (“At least two speckle images of the region of interest are sequentially acquired during a fixed time period (block 425) in synchronization with the motion of the heart” [0145]. Considering that the speckle images can be acquired in synchronization with the motion of the heart, under broadest reasonable interpretation the method involves a synchronizing step that is capable of synchronizing irradiation with the laser light and imaging by the speckle imaging unit (i.e. camera). 
In regard to speckle images being based on the modulation of the intensity of the laser light and scattered light from the imaging object irradiated with the laser light, Ferguson discloses “The laser may have a fixed or variable wavelength of from about 600 nm to about 1100nm. The laser may generate a laser beam having a substantially constant intensity within a field-of-view (FOV) of an imaging unit” [0017]. In this case, under broadest reasonable interpretation, even a substantially constant intensity of laser light still constitutes modulation of the intensity of laser light being used to irradiate the imaging object. Since the laser may have a variable wavelength and the laser may generate a laser beam that has a substantially constant intensity, under broadest reasonable interpretation, the speckle images can be acquired based on the modulation of the intensity of the laser light. 
Additionally, in regard to the speckle image being based on scattered light from the imaging object irradiated with the laser light, Ferguson discloses “sequentially acquiring at least two speckle images of the region of interest, wherein sequentially acquiring the at least two speckle images comprises acquiring the at least two speckle images in synchronization with motion of the heart of the subject” [Claim 1]. Since the method involves acquiring speckle images from the region of interest, under broadest reasonable interpretation, the method involves a speckle imaging step that involves capturing a speckle image obtained from scattered light of the imaging object irradiated with the laser light. In regard to speckle images, Ferguson discloses “Due to the coherence among the scattered light from different parts of the illuminated region of the imaged object, the intensity of the scattered light 
“acquiring, by a second circuitry, a synchronization signal […] synchronizing an irradiation time of the irradiation by the light source with a time of the capture of the speckle image by the imaging optical system, wherein the irradiation time is synchronized with the time of the capture of the speckle image based on the synchronization signal […]” (“As illustrated in FIG. 1, the system 100 includes a communications device 110, a coherent light source unit 120, a camera 130, a synchronization module 170 and an EKG device 180” [0118]. Additionally, Ferguson discloses “In some embodiments, the laser unit 120 may be used to illuminate the coronary artery and be triggered by the electrocardiogram (EKG) provided by EKG device 180 through the synchronization module 170 and measurements can be taken from the same point outside the heart and the same point on the heart itself” [0122] and “Thus, the EKG can be used to synchronize the data collection and the analysis of the imaging data” [0216]. Considering that the laser unit can be triggered to illuminate the coronary artery based on the EKG provided by the EKG device through the synchronization module and the EKG can be used to synchronize data collection (i.e. with the light source) and the analysis of the imaging data (i.e. by the imaging optical system), under broadest reasonable interpretation, the EKG represents a synchronization signal that is acquired and used to synchronize an irradiation time of the irradiation by the light source, with the imaging operation of the imaging optical system. In this case, according to FIG. 1, the synchronization module 170 is depicted as being connected to the EKG device directly and to the coherent source unit 120 and the camera 130 via the communication device 110, and the laser unit can be triggered by the EKG device to 
“analyzing the speckle image captured by the imaging optical system” (“electronically processing the at least two acquired speckle images based on the temporal variation of the pixel intensities in the at least two acquired speckle images to generate a laser speckle contrast imaging (LSCI) image, determine distribution of blood flow speed in principal vessels and quantify perfusion distribution in tissue in the region of interest from the LSCI image” [Claim 1]. Considering that the method involves processing the speckle images into a LSCI image which is used to determine distribution of blood flow speed, under broadest reasonable interpretation, the method involves an analyzing step which involves analyzing the speckle image captured by imaging optical system.).
Ferguson does not teach “modulating, by a modulator, intensity of the laser light emitted by a light source […] based on the modulation of the intensity of the laser light” or acquiring a synchronization signal “from the imaging optical system”.
Kaneko teaches “modulating, by a modulator, intensity of the laser light emitted by a light source […] based on the modulation of the intensity of the laser light” (“In this apparatus, emitted light of the light source 141 is modulated by the light modulator 142 and is radiated to the examined object 143” [Column 11, Lines 30-32]. Therefore, the apparatus includes a modulator. Furthermore in regard to laser light, Kaneko discloses “In this system, a beam-like pulse light is radiated to the sample 122 from the laser 121 and the transmitted and scattered light having passed through the sample 122 are received by the optical fiber bundle 124 through the pinhole 123” [Column 8, Lines 59-63]. Therefore, 
acquiring a synchronization signal “from the imaging optical system” (“The light having passed through this examined object 143 is detected by the detector 144 and the component synchronized in phase with the modulation by said light modulator 142 of the output of said detector 144 is extracted. A transmitted image, for example, of the examined object 143 is determined by using the component extracted by said synchronous detector 145 in the signal processing apparatus 146” [Column 11, Lines 32-40]. In order for the light to have passed through the examined object 143, the laser light had to have been emitted from the light source and have passed through the light modulator as shown in FIG. 13. According to the instant application, FIG. 9 depicts the light source 11 as having the modulator unit 12 disposed within it which outputs to the synchronization unit 14. Since the modulator unit 12 is within the light source and the signal is output to the synchronization unit, in essence the light source 11 emits a synchronization signal. Kaneko discloses a similar embodiment in FIG. 13 in which the light source 141 is electrically connected to the light modulator 142 which outputs a signal (i.e. the synchronization signal) to the synchronous detector 145. In this case, the location of the light modulator, whether it be enclosed within the light source or electrically connected to it, is simply a design choice that achieves the same result of outputting a synchronization signal originating from the light source. Alternatively, in order for the light modulator 142 to output the signal (i.e. the synchronization signal) to the synchronous detector 145, the light modulator requires the light from the light source 141. Therefore, the synchronization signal is considered to come, at least in part, from the light source because the light modulator cannot output the synchronization signal to the synchronous detector without having received the light from the light source 141.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Ferguson so as to include the modulating by the 
The combination of Ferguson and Kaneko does not teach “outputting, by the second circuitry, the synchronization signal acquired from the imaging optical system to the modulator in the light source”; or “receiving, by the modulator in the light source, the synchronization signal that is acquired from the imaging optical system”. 
Ince teaches that the circuitry is configured to “outputting, by the second circuitry, the synchronization signal acquired from the imaging optical system to the modulator in the light source”; and “receiving, by the modulator in the light source, the synchronization signal that is acquired from the imaging optical system” […] received by the modulator” (“Any of the embodiments of the imaging systems and methods discussed herein may also include pulsed lighting systems and techniques to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Ferguson, Kaneko and Yamamoto so as to include the circuitry being configured to output the synchronization signal as disclosed in Ince in order to allow the modulator manipulate the light intensity at the same time (i.e. irradiation time) as an imaging system is obtaining image data. By outputting the synchronization signal to the modulator in the light source, the light source can be triggered simultaneously with the collection of other imaging data (i.e. such as video data) of the subject. Obtaining this data at the same time would allow the user to compare 
The combination of Ferguson, Kaneko and Ince does not discloses “changing, by first circuitry, the exposure time for the imaging object, wherein the exposure time for the imaging object is set to extend over two frames”.
Eyama discloses “changing, by first circuitry, the exposure time for the imaging object, wherein the exposure time for the imaging object is set to extend over two frames” (“Also, according to a second aspect of the present technology, there is provided an imaging device that includes: an image processing device, including an image sensor configured to output an image signal of a subject, an infrared light irradiation unit configured to irradiate the subject with infrared light, an exposure control unit configured to control the timing from exposure start to exposure stop of the image sensor […]” [0012]. Since the imaging device includes an image processing device, an infrared light irradiation unit and an exposure control unit to control the timing exposure start to exposure stop, under broadest reasonable interpretation, the imaging device includes first circuitry (i.e. the exposure control unit) configured to change exposure time for the imaging object. 
Furthermore, Eyama discloses “The exposure control unit 112 controls an exposure time in the image sensor 200” [0036] and “an exposure control unit configured to control the timing from exposure start to exposure stop of an image sensor outputting an image signal of a subject and alternately repeat a first frame in which an exposure time is set to a predetermined first exposure time and a second frame in which the exposure time is set to a second exposure time linger than the first exposure time” [0007]. Additionally, Eyama discloses “FIG. 6 is a diagram illustrating a relation between a frame and an exposure time according to the first embodiment of the present technology. […] Here, the short exposure time is referred to as a first exposure time and the long exposure time is referred to as a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Ferguson, Kaneko and Ince so as to include the exposure control unit as disclosed in Eyama in order to limit the amount of laser light exposure emitted to the subject. By having an exposure control unit to limit the exposure time in the imaging sensor, the imaging sensor only measures the laser light scattered by the subject between the exposure start and stop times. Prolonged exposure to laser light has the potential to damage tissue. In order to avoid potential complications to the patient it is important to limit the amount of exposure that the patient experiences. Combining the prior art elements according to known techniques would yield the predictable result of synchronizing operation of the light source and the imaging optical system for a controlled exposure time. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable by Ferguson, JR. et al. US 20130245456 A1 "Ferguson", Kaneko et al. US 5386819 A “Kaneko”, Ince et al. US 20060184037 A1 “Ince” and Eyama US 20170295326 A1 "Eyama" as applied to claims 1, 5-6 and 8 above and further in view of Yamamoto US 20080123700 A1 “Yamamoto”.
In regard to claim 7, due to its dependence on claim 6, this claim inherits the references disclosed therein. That being said, the combination of Ferguson, Kaneko, Ince and Eyama does not 
Yamamoto discloses “wherein the light source is one of a distributed feedback semiconductor laser light source or a grating feedback semiconductor laser light source” (“In one embodiment, the semiconductor laser device is a distributed feedback type semiconductor laser” [0056]. According to the instant application, “For the configuration in which the modulation unit 12 is incorporated in the light source 11, for example, the above-mentioned distributed feedback (DFB) or grating feedback semiconductor laser is exemplified” [0022]. Therefore, since the semiconductor laser device (i.e. the laser device) can be a distributed feedback type semiconductor laser, under broadest reasonable interpretation, this distributed feedback type semiconductor laser includes a modulator.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Ferguson, Kaneko, Ince and Eyama so as to include the light source that includes a modulator as disclosed in Yamamoto in order to simplify the imaging analysis apparatus. By incorporating the modulator into the light source, the intensity of the laser light emitted from the light source can be modulated before exiting the light source. A modulator located within the light source is one of a finite number of configurations that can be used modulate the intensity of light. Furthermore, distributed feedback semiconductor laser light sources are one of a finite number of light sources that can be used to generate speckle image. Therefore, it would be obvious to include the distributed feedback semiconductor laser light as disclosed in Yamamoto into the image analysis apparatus in order to acquire speckle images. Combining the prior art elements according to known techniques would yield the predictable result of modulating the intensity of the laser light before the laser light is emitted from the light source.
Response to Arguments

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mizutani US 20020181518 A1 “Mizutani”;
Bharadwaj et al. US 20160310764 A1 “Bharadwaj”;
Schuermann et al. US 6198764 B1 “Schuermann”;
Gollier et al. US 7505492 B2 “Gollier”;
Mizutani is pertinent to the applicant’s disclosure because in includes a semiconductor that “may be comprised of a distributed feedback semiconductor laser” [0013].
Bharadwaj is pertinent to the applicant’s disclosure because it includes “a modulator configured to modulate intensity of the laser light” [0106].
Schuermann is pertinent to the applicant’s disclosure because it discloses “The transmitter contains a carrier oscillator 16, which produces the carrier frequency by which the information is to be transmitted. The carrier is firstly modulated by means of a FSK modulator 18 with a signal which comes from the PN generator and represents the synchronizing information of the PN code sequence” [Column 3, Lines 11-16]. 
Gollier is pertinent to the applicant’s disclosure because it discloses “For example, short wavelength sources can be configured for high-speed modulation by combining a single-wave-length semiconductor laser, such as a distributed feedback (DFB) laser, a distributed Bragg reflector (DBR) laser, . 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/K.E.S./Examiner, Art Unit 3793                                                                                                                                                                                                        

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793